COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-264-CV
  
  
IN 
RE CARLOS CISNEROS                                                          RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        After 
considering the petition for writ of mandamus, the response, the reply, and oral 
argument, the court is of the opinion that the petition for writ of mandamus 
should be DENIED.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
B: WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
October 15, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.